Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 16 September 2020.  These drawings are acceptable.
Information Disclosure Statement
The International Written Opinion cited in the information disclosure statement filed 22 June 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
CN 10808504 cited in the information disclosure statement filed 22 June 2020 has a line drawn thought it since it is the Chinese publication of this application. Thus this reference is not considered as prior art.
JP 55-115489 cited in the information disclosure statement filed 22 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner provided a copy of this reference and cited it on the PTO-892.

It is noted that applicants provided a copy of JP 57-4009 but did not cited this reference on form PTO/SB/08a. The Examiner did not cited this provided reference on the PTO-892 since it is not directed to a fluorescent material, but to a hull caisson construction.
Allowable Subject Matter
Claims 1-13 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion of a fluorescent material having the claimed formula. The closest art of record is the blue fluorescent haloborophosphate powder of U.S. 4,565,948. The formula for the taught blue fluorescent haloborophosphate powder is different from that claimed and there is no suggestion or teaching in the art to alter the taught formula so that it at least overlaps the claimed formula.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/6/21